


 

 




STOCK PURCHASE AGREEMENT




Private and Confidential




THIS STOCK PURCHASE AGREEMENT, (the ” Agreement” ) made this 27th day of June,
2018 (the ” Effective Date” ), by and among IceLounge Media, Inc., a Wyoming
Corporation, with a principal address of 429 W. Plumb Lane, Reno, NV, 89509 (”
Buyer” ), Hamon Francis Fytton an individual and director of Company (as defined
herein) (” Fytton” ), CAPITAL ADVISORY LLC. (Known collectively as the owners of
the SERIES A PREFERRED STOCK, the ” Seller” ) and GOLD ENTERTAINMENT GROUP, INC.
a public company with ticker symbol ” GEGP” organized in the state of Florida
(the ” Company” ) (Buyer, Sellers and Company each a ” Party” and collectively
the ” Parties” ).




W I T N E S S E T H:
WHEREAS, Buyer wishes to purchase the Control Block of preferred stock of the
Company consisting of two million (2,000,000) preferred shares and all of the
common shares held in the name of the SELLER (the ” Stock” ) evidencing at least
51% of the voting shares of the Company;
NOW, THEREFORE, in consideration of the mutual promises, covenants, and
representations contained herein, and subject to the terms and conditions
hereof, the Parties agree as follows:
1. Agreement to Purchase and Sell. Sellers will sell to Buyer and Buyer agrees
to purchase all of the SERIES A Preferred Stock of the Company, for an agreed
upon sum in a private transaction, on or the Closing, according to the terms and
conditions set forth in Section 3 herein. The SELLLER and the BUYER shall be
responsible any payments due by either party and outlined in APPENDIX A.
2. Closing.
The Closing shall take place on or about June 27, 2018 (the ” Closing” ) or as
soon as is practical thereafter.
On or before the Closing: a) Buyer and Sellers shall exchange fully executed
copies of this Agreement and other documents outlined in ITEM 3; b) Sellers
shall cause the board of directors of the Company to execute a resolution
approving the terms of this Agreement and whereby the Buyer, or Buyer's
designee, is appointed as an Chief Executive Officer and Director of the Company
(the ” Appointment” ) and the SELLER's resignation as an Officer. Mr. Fytton
shall continue to serve as a Director of the Company until further notice;
c) Sellers shall deliver to the Buyer: (i) The Appointment of the new Directors
and Officers of the Company; (ii) Fully executed documentation to completely
effectuate the transfer of stock pursuant to this Agreement; (iii) Release of
any Financial Payables due the SELLER owed by the Company; all Company
correspondence with the SEC, or any other applicable regulatory bodies, made
available to or known by the Company; (iv) true and correct copies of all of the
Company's business, financial and corporate records including but not limited
to: correspondence files, bank statements, checkbooks, minutes of shareholder
and directors meetings, financial statements, corporate bylaws, shareholder
listings, stock transfer records, agreements and contracts (collectively the ”
Records” ); and, (v) on or before the Closing, the Stock Power(s) and Transfer
Agent reports evidencing the SERIES A PREFERRED Stock.
d) Buyer issues a signed Board Resolution and Issuance Resolution to register
with the Company's Transfer Agent 75,000 SERIES B Preferred shares in the value
of $75,000 i.e. 75,000 shares at $1.00 par. Convertible into common shares at a
price calculated to be 50% of the ten day (10 day) average trading price prior
to conversion.. These shares shall be in the name of the SELLER or their
appointees. The conversion shall take place at the sold discretion of the
SELLER. The resulting Common Shares shall be included in the Company's next
registration statement following the closing.
Following Closing (e) The Seller and Buyer shall effect, prepare and cause all
actions outlined in APPENDIX A; which shall be considered part of this
Agreement.
3. Payment Terms.
a) On or before June 27, 2018 Buyer shall make payments to the appointed
recipients outlined in APPENDIX A. This amount shall be used for the payments
outlined herein and including an amount of $18,600 paid to a third party. The
distribution of these funds is to be handled by the BUYER in accordance with
this Agreement.
b) Upon Closing, the Sellers, having delivered the Control Block of Stock in the
form of Medallion Guaranteed Stock Powers to the Company's Transfer Agent, shall
receive the funds due to the Buyer.
c) Upon Closing or as soon as possible thereafter, the SELLER shall prepare and
BUYER shall sign and submit to the State of Florida such documents as necessary
to record the SERIES B PREFERRED CONVERTIBLE STOCK owed to the SELLER.
Upon delivery of all the above shares, agreements and payments, this Agreement
shall be deemed to be ” closed” not withstanding any provisions outlined in
APPENDIX A.
4. Representations and Warranties of Company and Sellers. Company and Sellers
hereby represent and warrant to Buyer that the statements in the following
paragraphs of this Section 4 are all true and complete as of the date hereof,
and shall be true and correct as of the Closing:
a) Title to Stock. Company has sole managerial and dispositive authority with
respect to the Stock and has not granted any person a proxy that has not expired
or been validly withdrawn. The sale and delivery of the Stock to Buyer pursuant
to this Agreement will vest in Buyer the legal and valid title to the Stock,
free and clear of all liens, security interests, adverse claims or other
encumbrances of any character whatsoever (” Encumbrances” ) (other than
Encumbrances created by Buyer and restrictions on resales of the Stock under
applicable securities laws). The stock being purchased are the only Preferred
Stock issued and outstanding.
b) Liabilities of the Company. The Company has no liabilities, which have not
been previously disclosed to Buyer, likely to have a Material Adverse Effect on
the business or financial condition of the Company. For purposes of this
Agreement, Material Adverse Effect shall mean any liability of the Company as of
the Closing, which would require a payment by the Company in excess of one
thousand dollars ($1,000.00) in the aggregate.
c) Full Power and Authority. Sellers represent that they have full power and
authority to enter into this Agreement, to transfer the Stock to the Buyer and
to transfer control of the Company to the Buyer.
d) As of the date of Closing, the Company is duly organized in the state of
Florida.
e) Sellers have been duly appointed as Directors of the Company and any and all
other directors have previously resigned. In addition, any and all officers of
the Company have previously resigned. Sellers and Company shall deliver to Buyer
all documents necessary to demonstrate to all interested regulatory bodies and
agencies, the Sellers' proper and lawful appointment to the Company's board of
directors and any and all prior resignations of former Directors and officers.
5. Representations and Warranties of Buyer. Buyer hereby represents and warrants
to Sellers and Company that the statements in the following paragraphs of this
Section 5 are all true and complete as of the date hereof:
a) Exempt Transaction. Buyer understands that the offering and sale of the Stock
is intended to be exempt from registration under the Securities Act of 1933, as
amended (the ” Act” ) and exempt from registration or qualification under any
state law.
b) Full Power and Authority. Buyer represents that it has full power and
authority to enter into this Agreement.
c) Information Concerning the Company. Based upon Sellers and Company's prior
disclosures to Buyer with respect to the Company and its liabilities, Buyer
believes it has enough information upon which to base an investment decision in
the Stock.
d) Investment Experience. The Buyer understands that purchase of the Stock
involves substantial risk. The Buyer: (i) has experience as a purchaser in
securities of companies in the development stage and acknowledges that it can
bear the economic risk of Buyer's investment in the Stock; and, (ii) has such
knowledge and experience in financial, tax and business matters so as to enable
Buyer to evaluate the merits and risks of an investment in the Stock, to protect
Buyer's own interests in connection with the investment and to make an informed
investment decision with respect thereto.
e) Restricted Securities. Buyer understands that the Stock is characterized as ”
restricted securities” under the Act inasmuch as they were acquired from the
Company in a transaction not involving a public offering.
6. Covenant Not to Sue; Indemnification.
a) In consideration of this Agreement, Sellers and Company covenant and agree,
for themselves and for their agents, employees, legal representatives, heirs,
executors or assigns (collectively the ” Covenanters” ), to refrain from making,
directly or indirectly, any claim or demand, or to commence, facilitate
commencement or cause to be prosecuted any action in law or equity against
Buyer, its members, officers, directors, agents, employees, attorneys,
accountants, consultants subsidiaries, successors, affiliates and assigns
(collectively the ” Buyer Covenantees” ), on account of any damages, real or
imagined, known or unknown, which Covenantors ever had, has or which may
hereafter arise with respect to any and all disputes, differences, controversies
or claims arising out of or relating to this Agreement and the transactions
contemplated hereby, including but not limited to any question regarding the
existence, content, validity or termination of this Agreement. The terms and
conditions of this Section 6(a) shall be a complete defense to any action or
proceeding that may be brought or instituted by Covenantors against the Buyer
Covenantees, and shall forever be a complete bar to the commencement or
prosecution of any action or proceeding with regard to this Agreement by
Covenantors against the Buyer Covenantees. b) Covenanters shall indemnify and
hold harmless the Buyer Covenantees from and against any and all losses,
damages, expenses and liabilities (collectively ” Liabilities” ) or actions,
investigations, inquiries, arbitrations, claims or other proceedings in respect
thereof, including enforcement of this Agreement (collectively ” Actions” )
(Liabilities and Actions are herein collectively referred to as ” Losses” ).
Losses include, but are not limited to, all reasonable legal fees, court costs
and other expenses incurred in connection with investigating, preparing,
defending, paying, settling or compromising any suit in law or equity arising
out of this Agreement.
7. Governing Law; Jurisdiction. Subject to the terms and conditions of Section 6
herein, any dispute, disagreement, conflict of interpretation or claim arising
out of or relating to this Agreement, or its enforcement, shall be governed by
the laws of the State of Florida. Sellers, Company and Buyer hereby irrevocably
and unconditionally submit for themselves and their property, to the
nonexclusive jurisdiction of Federal and State courts of the State of Florida
and any appellate court thereof, in any action or proceeding arising out of or
relating to this Agreement, or for recognition or enforcement of any judgment,
and each of the Parties hereto hereby irrevocably and unconditionally agree that
all claims in respect of any such action or proceeding may be heard and
determined in such Florida State Court, or, to the extent permitted by law, in
such Federal Court. Each of the Parties hereto agree that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Each of the Parties hereto irrevocably and unconditionally waive, to the extent
that they may legally do so, any objection which they may now or hereafter have
to the laying of venue of any suit, action or proceeding arising out of or
relating to this Agreement. Each of the Parties hereto hereby irrevocably waive,
to the fullest extent permitted by law, the defense of an inconvenient forum to
the maintenance of such action or proceeding in any such court. Each Party to
this Agreement irrevocably consents to service of process in the manner provided
for notices below. Nothing in this Agreement will affect the right of any Party
to this Agreement to serve process in any other manner permitted by law. Each
Party hereto hereby waives, to the extent permitted by law, any right it may
have to a trial by jury in any legal proceeding directly or indirectly arising
out of or relating to this Agreement or the transactions contemplated hereby
(whether based on contract, tort or any other theory). Each Party hereto
certifies that no representative, agent or attorney of any other Party has
represented, expressly or otherwise, that such other Party would not, in the
event of litigation, seek to enforce the foregoing waiver, and acknowledges that
it and the other Parties hereto have been induced to enter into this Agreement
by, among other things, the mutual waivers and certifications in this Section 7.
8. Termination. The Parties may not, except for a material breach or failure of
a condition or requirement as stated in this Agreement, terminate this
Agreement.
9. Successors and Assigns. The terms and conditions of this Agreement shall
inure to the benefit of and be binding upon the respective successors and
assigns of the Parties.
10. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same Agreement. A telefaxed copy of this Agreement shall
be deemed an original.
11. Headings. The headings used in this Agreement are for convenience of
reference only and shall not be deemed to limit, characterize or in any way
affect the interpretation of any provision of this Agreement.
12. Costs, Expenses. Each Party hereto shall bear its own costs in connection
with the preparation, execution and delivery of this Agreement.
13. Modifications and Waivers. No change, modification or waiver of any
provision of this Agreement shall be valid or binding unless it is in writing,
dated subsequent to the Effective Date of this Agreement, and signed by all
Parties. No waiver of any breach, term, condition or remedy of this Agreement by
any Party shall constitute a subsequent waiver of any other breach, term,
condition or remedy. All remedies, either under this Agreement, by law, or
otherwise afforded the Parties shall be cumulative and not alternative.
14. Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, such provision(s) shall be excluded from
this Agreement and the balance of the Agreement shall be interpreted as if such
provision(s) were so excluded and shall be enforceable in accordance with its
terms.
15. Entire Agreement. This Agreement constitutes the entire agreement and
understanding of the Parties with respect to the subject matter hereof and
supersedes any and all prior negotiations, correspondence, agreements,
understandings duties or obligations between the Parties with respect to the
subject matter hereof.
16. Further Assurances. From and after the date of this Agreement, upon the
request of any Party, the Parties shall execute and deliver such instruments,
documents or other writings as may be reasonably necessary or desirable to
confirm and carry out and to effectuate fully the intent and purposes of this
Agreement.
17. Term, Survival. This Agreement is effective from the Effective Date hereof,
and shall remain in effect until all the rights and obligations of the Parties
hereto have been fully performed, however Sections 4, 5, 6(a), 6(b) and 7 shall
survive this Agreement.
18. No Oral Representations. No oral or written representations have been made
other than or in addition to those stated in this Agreement as of the date of
Closing. The Parties are not relying on any oral statements made by any other
Party, their representatives or affiliates regarding this Agreement.
19. Notices. All notices or other communications required or permitted by this
Agreement shall be in writing and shall be deemed to have been duly received: a)
if given by fax, when transmitted and the appropriate telephonic confirmation
received if transmitted on a business day and during normal business hours of
the recipient, and otherwise on the next business day following transmission; b)
if given by certified or registered mail, return receipt requested, postage
prepaid, three business days after being deposited in the U.S. mails; and c) if
given by courier or other means, when received or personally delivered, and, in
any such case, addressed as indicated herein, or to such other addresses as may
be specified by any such Party to the other Party pursuant to notice given by
such Party in accordance with the provisions of this Section 19.
20. Arbitration. Anything herein to the contrary notwithstanding, any and all
disputes, differences, controversies or claims arising out of or relating to the
Agreement shall be finally and solely determined and settled by arbitration in
Palm Beach County, Florida U.S.A., under and in accordance with the American
Arbitration Association Commercial Rules of Arbitration.
21. Insider Trading. The Parties hereby certify that they have not themselves,
nor through any third parties, purchased nor caused to be purchased in the
public marketplace any publicly traded shares of the Company. The Parties
further certify they have not communicated the nature of the transactions
contemplated by this Agreement, are not aware of any disclosure of non-public
information concerning said transactions, and are not a party to any insider
trading of Company shares.
[Balance of Page Intentionally Left Blank]
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.


BUYER

/s/Calvin Wong
Mr. Calvin Wong - majority shareholder
IceLounge Media, Inc


SELLERS

/s/Hamon Francis Fytton
By: Hamon Francis Fytton, Managing Member
CAPITAL ADVISORY LLC.

/s/Hamon Francis Fytton
By: Hamon Francis Fytton, an individual

COMPANY

/s/Hamon Francis Fytton By: Hamon Francis Fytton - PRESIDENT & Director
GOLD ENTERTAINMENT GROUP, INC.


 




APPENDIX A - Actions and Items to be executed Post-Closing

A. Seller shall prepare and sign and submit to the SEC (via EDGAR) 10K annual
report for the period ending 31 January 2018. The costs associated are to be
paid by the BUYER, including the Accounting and Audit fees. Buyer: ____ Sellers:
____

B. Seller shall prepare and sign and submit to the SEC (via EDGAR) 10Q quarterly
report for the period ending 30 April 2018. The costs associated are to be paid
by the BUYER as follows: the SELLER shall pay the Accounting fees and the BUYER
including the Accounting and Audit fees. Buyer: ____ Sellers: ____

C. Seller and Buyer shall prepare and sign and submit to the SEC (via EDGAR) an
8K interim report announcing the change of control of the Company. Buyer: ____
Sellers: ____

D. Seller shall prepare and sign and submit to the State of Florida documents
necessary to record the change of control of the Company. The costs associated
are to be paid by the BUYER. Buyer: ____ Sellers: ____

E. SELLER shall prepare and BUYER shall sign and submit to the State of Florida
documents necessary to record the SERIES B PREFERRED CONVERTIBLE STOCK owed to
the SELLER. The costs associated are to be paid by the BUYER. Buyer: ____
Sellers: ____

F. SELLER shall prepare and BUYER shall sign and acknowledges a Release of
Liability to the Company for any and all expenses, past salaries and other
Company Payables due to the SELLER as outlined in the Companies Balance Sheet.
As a result, the Company's liability to the SELLER shall be NIL as of the
Closing. Buyer: ____ Sellers: ____

G. SELLER shall prepare a Release of Liability document, whereby the BUYER shall
pay the sum of eighteen thousand six hundred dollars ($18,600.00) to a third
party identified in the Company's Balance Sheet as ” Stock subscription payable”
in full and final settlement of any monies owed by the Company to the third
party. Buyer: ____ Sellers: ____

H. SELLER and BUYER shall continue to provide each party from time to time such
documents as necessary for the completion of this transaction. Buyer: ____
Sellers: ____



























